PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/681,563
Filing Date: August 21, 2017
Appellant: Krueger, Karl et al.



__________________
Charles W. Stewart
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed 11 January 2021 appealing from the Office Action mailed 21 August 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 21 August 2020 from which the appeal is taken is being maintained.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gabrielov (US 8,262,905) in view of Kamo (US 5,232,888)
With respect to claims 1-14 and 28, Gabrielov discloses a method of making a catalyst composition comprising: (a) incorporating an impregnating solution comprising a Group 9 or 10 metal and a Group 6 metal into a support material (see Gabrielov, column 4, lines 37-55; and Example 1); (b) drying the impregnated support material (see Gabrielov, Example 1); and (c) incorporating a polar additive into the dried impregnated support material (see Gabrielov, Examples 1 and 4).  The Group 9 or 10 metal component is present in a range from 0.5 wt% to 20 wt% (see Gabrielov, Example 1).  The Group 6 metal component is present in a range of 5 wt% to 50 wt% (see Gabrielov, Example 1).  The polar additive may be a heterocyclic polar additive such as N-methylpyrrolidone (see Gabrielov, Table 1).
The additive-impregnated support material is contacted with hydrogen under suitable hydrogen treatment conditions (see Gabrielov, column 12, lines 24-27).  Such composition may be used as a hydroprocessing catalyst (see Gabrielov, column 1, lines 8-11).  
Gabrielov does not explicitly disclose wherein the impregnation solution additionally comprises an organic acid.
However, in a related method for forming a hydrotreating catalyst, Kamo discloses the use of a hydrocarboxylic acid such as citric acid or gluconic acid as a complexing 
Therefore, the person having ordinary skill in the art would have been motivated to modify the method of Gabrielov to incorporate use of an organic acid in the impregnation solution, as taught by Kamo, such modification providing a catalyst composition having increased activity.
Finally, the person having ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Gabrielov as described above because both Gabrielov and Kamo are directed to catalysts useful for the hydroprocessing of hydrocarbon fractions.  

(2) Response to Argument
Appellant’s arguments at page 5 of the brief
	Appellant argues at page 5 of the brief that: (1) Gabrielov does not disclose using an organic acid in a metals-impregnation solution for incorporating metals into a support material as required by the claimed method; and (2) Gabrielov does not disclose controlled drying of the impregnated support at a temperature above the melting point and below the boiling point of the organic acid contained in the metals-impregnation solution before incorporating a polar additive into the dried and impregnated support material.
individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Kamo teaches drying an impregnated support at temperatures “not higher than 200°C” (see Kamo, column 3, lines 58-59), e.g. 110°C (see Kamo, column 4, line 28; column 5, lines 27, 46, and 62; and column 6, lines 13 and 32).  Gabrielov states that “preferably, the drying temperature at which the metal-impregnated support material is dried does not exceed 300°C” (see Gabrielov, column 11, lines 60-62) and “typically, the drying temperature will be conducted at a temperature in the range of from 60°C to 150°C” (see Gabrielov, column 11, lines 66-67).  Thus, the drying temperature of Kamo is entirely consistent with that of Gabrielov.  Moreover, while none of the claims at issue recite a specific drying temperature, it is noted that the drying temperatures of Gabrielov and Kamo are entirely consistent with that specified in Appellant’s specification which provides “a drying temperature in the range of from 50°C to 200°C” (see specification, page 4, line 27) and “most preferably, from 90°C to 150°C” (see specification, page 4, line 28).  Thus, it is clear that the prior art catalyst drying temperature falls squarely within the “most preferred” drying temperatures of the application.

Appellant’s arguments at pages 6 and 11 of the brief
	Appellant argues at pages 6 and 11 of the brief that: (1) testimonial evidence submitted in the § 132 declaration of Dr. Alexei G. Gabrielov (hereinafter “Gabrielov 
	In response to Appellant’s arguments, Examiner notes wherein Appellant states at page 6, second paragraph and page 11, second paragraph of the Appeal Brief that the Gabrielov declaration establishes an unexpected improvement in catalytic activity in the catalyst made by the claimed method that uses an organic acid, such as citric and gluconic acid, in a metals impregnation solution of the catalyst preparation method as compared to the same method not making use of organic acids.  The alleged unexpected results are discussed in paragraph 23 of the Gabrielov declaration filed 5/13/20 wherein it is stated that “A person skilled in the art would not have expected that the use in a metals impregnation solution of an organic acid, such as the citric and gluconic acids of the Krueger [instant application] Examples, in a hydrotreating catalyst preparation method would result in a catalyst having such a substantially enhanced catalytic activity” and “It would not be obvious to a person skilled in the art that applying an organic acid in the way Krueger [instant application] method does would yield a catalyst having such a large improvement in activity.”  These allegations are clearly disproven by the Kamo reference.
Kamo presents the same evidence referenced in the Gabrielov declaration, i.e. comparing catalysts formed with and without organic acids and shows that when citric acid (Examples 9, 10 and 13) and gluconic acid (Example 8) are used, it results in a substantially higher reaction rate constant than is achieved with catalysts formed without the organic acids (Comparative Examples 1, 2, 3, and 4) (see Kamo, Table at column 7) (showing a 40% increase in rate constant from the highest Comparative Example 2 (no acid) to Example 8 which uses gluconic acid and showing a 74% increase in rate constant from the highest Comparative Example 2 (no acid) to Example 13 which uses citric acid).  Note that the reaction in Kamo (desulfurization of a light hydrocarbon oil) is the same as that of the instant application (see Kamo, column 4, lines 35-38) (see Appellant’s specification, page 19, lines 31-33; and page 20, lines 1-9).
Thus, in contrast to what is argued by Appellant and put forward in the Gabrielov declaration, a person having ordinary skill in the art would readily expect that catalysts formed in conjunction with an organic acid would exhibit a higher catalytic activity than those formed without an organic acid, as clearly disclosed by Kamo.  Thus, Appellant’s improved catalytic activity results obtained through the use of organic acids are not unexpected.

Appellant’s arguments at pages 7 and 8 of the brief
	Appellant argues at pages 7 and 8 of the brief that: (1) the Gabrielov declaration concludes that “the Kamo method does not use a complexing agent in the metals-impregnation solution of its catalyst preparation method” and “Kamo does not teach a person skilled in the art anything about making a catalyst by the application of a metals 
In response to Appellant’s arguments, none of the claims under appeal recite a “complexing agent,” and thus no complexing agent is required to be taught by the prior art.  Moreover, the rejection at issue is premised on modifying the catalyst production method of Gabrielov to incorporate use of the organic acids noted by Kamo to achieve the same benefits noted by Kamo, namely increased catalyst activity.  Thus, under the proposed modification, the metals impregnation solution of Gabrielov would comprise the organic acid constituents of Kamo and would be applied to an inorganic oxide as taught by Gabrielov followed by drying under controlled conditions and subsequent incorporation of the polar additive component as taught by Gabrielov.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Moreover, it is noted that Kamo provides clear disclosure for application of a metals impregnation solution containing an organic acid (citric acid) to an inorganic oxide material (gamma alumina) followed by controlled drying at a specified drying temperature of 110°C (see Kamo, Example 10).  Finally, as discussed supra at page 8, Appellant’s improved catalytic activity results obtained through the use of organic acids are clearly not unexpected as evidenced by the Examples of Kamo which shows the same improved catalytic activity obtained through the use of organic acids.
Appellant’s argument at page 7 of the brief
	Appellant argues at page 7 of the brief that the referenced drying step in Kamo does not involve drying a material that is filled with an organic acid compound.
	In response to Appellant’s arguments, Kamo clearly discloses impregnation of an inorganic support (e.g., gamma alumina) with an organic acid compound (e.g., gluconic acid or citric acid) followed by drying such acid-impregnated support at a drying temperature of 110°C (see Kamo, Examples 8, 9, 10, and 13) (drying of an acid-impregnated gamma alumina support material at 110°C).  Thus, Kamo clearly discloses drying a material filled with an organic acid.  Kamo notes that the organic acid component may be added to the remaining catalyst components as part of a single impregnation solution to impregnate the inorganic oxide carrier followed by a single drying step (see Kamo, Example 10). 

Appellant’s argument at pages 9 and 10 of the brief
	Appellant argues at pages 9 and 10 of the brief that a skilled artisan would understand Kamo to teach that the hydroxycarboxylic acid of its method is added to an already prepared catalyst and that the Kamo method does not use a complexing agent in the metals-impregnation solution of its catalyst preparation method.
	In response to Appellant’s arguments, Kamo clearly discloses that “160 ml of an aqueous solution of active metals, as prepared from 38.5 g of molybdenum trioxide, 16.4 g of cobalt carbonate, 12.3 g of 85% phosphoric acid, 67.0 g of citric acid and water, was infiltrated into 200 g of the above-mentioned [gamma-]alumina carrier, which was then 

Appellant’s arguments at page 10 of the brief
	Appellant argues at page 10 of the brief that: (1) Kamo provides no motivation to a skilled person in the art to use an organic acid such as a carboxylic acid in a metals-impregnation solution of a hydrodesulfurization catalyst preparation method to improve catalytic activity; and (2) Gabrielov and Kamo fail to disclose the application of a metals-impregnation solution containing an organic acid to an inorganic oxide material.
	In response to Appellant’s arguments, Kamo clearly discloses that “160 ml of an aqueous solution of active metals, as prepared from 38.5 g of molybdenum trioxide, 16.4 g of cobalt carbonate, 12.3 g of 85% phosphoric acid, 67.0 g of citric acid and water, was infiltrated into 200 g of the above-mentioned [gamma-]alumina carrier, which was then dried at 110°C for 5 hours” (see Kamo, Example 10).  Such catalyst exhibits a 46% higher rate constant compared with the highest Comparative Example 2 which uses no organic acid component (see Kamo, Table at column 7) (showing rate constant of 138 for Comparative Example 2 versus 201 for Example 10), thus clearly evidencing substantially improved catalyst activity with the addition of citric acid.  The catalyst may be used for hydrodesulfurization (see Kamo, column 7, lines 31-34) (“The catalyst of the invention is usable for high hydrogenation of a hydrocarbon oil for deep desulfurization or denitrogenation of the same.”).


Appellant’s arguments at page 11 of the brief
	Appellant argues at page 11 of the brief that: (1) neither Gabrielov nor Kamo disclose use of an organic acid that is a di or tri carboxylic acid having 3 to 10 carbon atoms, substituted with hydroxyl moieties, and having a molar mass from 100 g/mol to 250 g/mol and a melting temperature from 100°C to 200°C; and (2) neither Gabrielov nor Kamo disclose a catalyst having Group 9/10 and Group 6 metal components in conjunction with organic acid and polar additive components.
	In response to Appellant’s arguments, the organic acid characteristics noted by Appellant are specified in claim 2.  By Appellant’s own claims, both gluconic acid and citric acid satisfy all such characteristics (see Appellant’s claim 3 which further depends from claim 2).  Kamo clearly discloses that the organic acid may be gluconic acid or citric acid (see Kamo, column 3, lines 14-19; and Examples 8, 9, 10, and 13).  Thus, it must be the case that the gluconic acid and citric acid of Kamo satisfy all of the organic acid characteristics of Appellant’s claim 2 since they are the identical compounds recited in Appellant’s claim 3 which are specific embodiments of acids exhibiting such characteristics.  “Products of identical chemical composition can not have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Kamo discloses the use of organic acid (e.g., citric acid) in conjunction with molybdenum (a Group 6 metal) and cobalt (a Group 9 metal) (see Kamo, Example 10).  Gabrielov discloses the use of a Group 6 and Group 9 metals in conjunction with a polar additive component (see Gabrielov, column 4, lines 37-47; and column 6, lines 9-18).


Appellant’s arguments at page 12 of the brief
	Appellant argues at page 12 of the brief that: (1) the prior art does not disclose incorporating into a metals-impregnated dried support a polar additive that is a heterocompound having the formula CxHnNyOz and having a boiling temperature in the range of 50°C to 275°C, such as propylene carbonate and N-methylpyrrolidone; and (2) the prior art fails to disclose treating an additive-impregnated composition with hydrogen to yield a hydrogen-treated composition.
	In response to Appellant’s arguments, Gabrielov clearly discloses incorporating a polar additive into a metals impregnated dried support (see Gabrielov, column 11, lines 44-53) (“Before the incorporation of the hydrocarbon oil and polar additive into the support material having a metal component incorporated therein [ . . . ] it is important for this metal-impregnated support material to be dried [ . . . ]”).  Gabrielov discloses that the polar additive may be N-methylpyrrolidone (NMP) (see Gabrielov, Table 1; and Example 7).  Thus, it must be the case that NMP of Gabrielov has the same formula and boiling temperature as noted by Appellant since it is the identical compound recited in Appellant’s claims which recite a specific embodiment of the polar additive exhibiting such characteristics.  “Products of identical chemical composition can not have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Moreover, Gabrielov clearly discloses treatment of an additive-impregnated composition with hydrogen to yield a hydrogen-treated composition (see Gabrielov, column 18, lines 34-36 and 46-52).




Respectfully submitted,

/Randy Boyer/
Primary Examiner, Art Unit 1771
Conferees:

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771               

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.